Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 11, 14-18 and 21-25 of U.S. Patent No. 10,919,077. Although the claims at issue are not identical, they are not patentably distinct from each other because US, Pat. 10,919,077 recites a cleanroom wiper and method of making a cleanroom wiper which are almost identical including the weave pattern, amounts of polyester and nylon in the conjugate fibers, made with pure water and even wetting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) as evidenced by KR 100908217.
Regarding claims 1-2, Foamtec teaches a cleanroom wiper comprising a woven fabric having a first microfiber material comprising nylon/polyester conjugate and a second microfiber material comprising wherein the woven fabric is pre-saturated with only ultrapure water. While Foamtec is silent regarding the claimed even wetting into the wiper. However, given Foamtec teaches such a similar wipe made of such similar material composition the claimed even wetting into the wiper is necessarily inherent to the wiper of Foamtec. 
The microfiber material is a nylon/polyester conjugate. However, Foamtec is silent regarding the claimed percentages of each component. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed percentages of each component through routine experimentation and also to affect the properties of the wipe as evidenced by KR100908217. The woven fabric comprises sealed edges.
Regarding claim 4, Foamtec is silent regarding the claimed properties. However, given teaches such a similar wipe made of such similar material composition the claimed properties are necessarily inherent to the wiper of Foamtec. 
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Shaffer (PG Pub. 2007/0010148).
Regarding claims 9 and 14, Foamtec teaches the cleanroom wiper of claim 1 (the rejections as set forth above of claims 1-10 is fully incorporated herein by reference) made by a method comprising the steps of weaving the at least two distinct microfiber materials to create a woven fabric wherein one of the microfiber materials comprises a nylon/polymer conjugate. Foamtec is silent regarding the processing with process as claimed. However, Shaffer teaches processing fabric with high temperature, high pressure (squeezed), and at least one surfactant [0051-0052]. The fabric is cleaned with water, dried, cut and the edges of the woven fabric sealed to create individual wiper. Shaffer is silent regarding the claimed cleaning with ultrapure water. However, it would have been obvious to one of ordinary skill in the art to utilize ultrapure water to clean the fabric as is known in the art in order to improve the cleaning. Shaffer is silent regarding the claimed packaging, but Foamtec teaches the pre-saturated wipers being packaged. 
Even if the previous combination does not disclose the process it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that previous combination meets the requirements of the wiper of the previous combination clearly meets the requirements of present claims wiper.
Regarding claims 10 and 19, The previous combination is silent regarding the claimed relaxation before the step of processing the woven fabric. However, it would have been obvious to one of ordinary skill in the art to relax the fabric before the step of processing the woven fabric in order to optimize the manufacturing of the wiper and it is known in the art to relax fabrics after weaving in order to allow the yarns to settle after leaving the loom. 
Regarding claims 11 and 16, Shaffer teaches the step of cleaning the fabric comprises washing the woven fabric with detergent, but is silent regarding the claimed rinsing of the woven fabric with aseptic pure water. However, it would have been obvious to one of ordinary skill in the art to use aseptic pure water in order to ensure the wipe is clean and free of contaminants so it can be used in a cleanroom as is known in the art.
Regarding claims 12 and 17, Shaffer teaches cutting and sealing the edges of the woven fabric, but is silent regarding these two processes occurring simultaneously. However, it would have been obvious to one of ordinary skill in the art to implement these two processes simultaneously in order to improve efficiency and speed of manufacture.  
Regarding claims 13 and 18, The previous combination is silent regarding the claimed sterilization. However, it would have been obvious to one of ordinary skill in the art to sterilize the packaged pre-saturated wipers in order to ensure the wipers are clean and effective in a cleanroom environment. 
Regarding claims 9-13, Even if the previous combination does not disclose the process it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that previous combination meets the requirements of the wiper of the previous combination clearly meets the requirements of present claims wiper.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Yoshida (PG Pub. 2005/0031828) as evidenced by KR 100908217.
Regarding claims 1-2 and 4, Foamtec teaches a cleanroom wiper comprising a woven fabric having at least two distinct microfiber materials including MiraWIPE microfiber wherein the woven fabric is pre-saturated with only ultrapure water. The woven fabric comprises sealed edges. Yoshida teaches a woven fabric composed of polyester yarns and bicomponent polyester/nylon yarns wherein the warp is comprised of the polyester yarns and the weft is comprised of the polyester/nylon bicomponent yarns therefore the second material of the at least two microfiber material is considered to be the polyester in order to achieve a wipe with excellent cleaning and dust removal [Example 1]. Yoshida is silent regarding the claimed even wetting into the wiper and properties of claim 4. However, given Yoshida teaches such a similar wipe made of such similar material composition the claimed even wetting into the wiper and properties of claim 4 are necessarily inherent to the wiper of Yoshida. 
The microfiber material is a nylon/polyester conjugate. The previous combination is silent regarding the claimed percentages of each component. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed percentages of each component through routine experimentation and also to affect the properties of the wipe as evidenced by KR 100908217. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fabric of Yoshida in Foamtec in order to achieve a wipe with excellent cleaning and dust removal and arrive at the claimed invention.
Claims 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Yoshida (PG Pub. 2005/0031828) in view of Shaffer (PG Pub. 2007/0010148).
Regarding claims 9 and 14, Foamtec teaches the cleanroom wiper of claim 1 (the rejections as set forth above of claims 1-10 is fully incorporated herein by reference) made by a method comprising the steps of weaving the at least two distinct microfiber materials to create a woven fabric wherein one of the microfiber materials comprises a nylon/polymer conjugate. Foamtec and Yoshida are silent regarding the processing. However, Shaffer teaches processing fabric with high temperature, high pressure (squeezed), and at least one surfactant [0051-0052]. The fabric is cleaned with water, dried, cut and the edges of the woven fabric sealed to create individual wipe with desired properties. Shaffer is silent regarding the claimed cleaning with ultrapure water. However, it would have been obvious to one of ordinary skill in the art to utilize ultrapure water to clean the fabric as is known in the art in order to improve the cleaning. Shaffer is silent regarding the claimed packaging, but Foamtec teaches the pre-saturated wipers being packaged. It would have been obvious to one of ordinary skill in the art to use the process of Shaffer in the previous combination in order to create an individual wiper with desired properties and arrive at the claimed invention. 
Regarding claims 10 and 19, The previous combination is silent regarding the claimed relaxation before the step of processing the woven fabric. However, it would have been obvious to one of ordinary skill in the art to relax the fabric before the step of processing the woven fabric in order to optimize the manufacturing of the wiper and it is known in the art to relax fabrics after weaving in order to allow the yarns to settle after leaving the loom. 
Regarding claims 11 and 16, Shaffer teaches the step of cleaning the fabric comprises washing the woven fabric with detergent, but is silent regarding the claimed rinsing of the woven fabric with aseptic pure water. However, it would have been obvious to one of ordinary skill in the art to use aseptic pure water in order to ensure the wipe is clean and free of contaminants so it can be used in a cleanroom as is known in the art.
Regarding claims 12 and 17, Shaffer teaches cutting and sealing the edges of the woven fabric, but is silent regarding these two processes occurring simultaneously. However, it would have been obvious to one of ordinary skill in the art to implement these two processes simultaneously in order to improve efficiency and speed of manufacture.  
Regarding claims 13 and 18, The previous combination is silent regarding the claimed sterilization. However, it would have been obvious to one of ordinary skill in the art to sterilize the packaged pre-saturated wipers in order to ensure the wipers are clean and effective in a cleanroom environment. 
Regarding claims 9-13, Even if the previous combination does not disclose the process it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that previous combination meets the requirements of the wiper of the previous combination clearly meets the requirements of present claims wiper.
Response to Arguments
Applicant’s argument regarding the 112 rejection have been fully considered, but are moot as the rejection no longer stands. Applicant argues the percentage of polyester and nylon are not known in the art to vary and therefore would have not been obvious. The Office has provided an evidentiary reference proving that it would have been obvious. It is also noted that a Double Patenting rejection has been set forth. Applicant’s arguments concerning the weave pattern have been found to be convincing. As such claims 3, 5-8 and 15 were not rejected under 35 USC 103. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789